Citation Nr: 1342373	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-46 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to March 31, 2011 and in excess of 20 percent thereafter for degenerative arthritis of the cervical spine.

2. Entitlement to an initial rating in excess of 10 percent prior to March 31, 2011 and in excess of 40 percent thereafter for compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served in the United States Army from June 1987 to August 1987 and from April 1990 to December 2007 and in the United States Air Force from December 1987 to January 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This rating decision granted service connection for cervical and lumbar spine disabilities and assigned a 10 percent initial rating to each, effective from January 1, 2008.  In a January 2012 supplemental statement of the case determination, a rating of 20 percent was granted for the cervical spine disability and a 40 percent rating was granted for the lumbar spine disability, both effective March 31, 2011.  However, a claimant who disagrees with an initial evaluation or files a claim for an increased evaluation is presumed to be seeking the highest evaluation available.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  Accordingly, if a higher rating is granted, the Board must still consider and analyze entitlement to yet higher ratings to which the claimant may be entitled.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990). 

The Veteran also appealed the initial ratings assigned for right and left shoulder disabilities, right and left knee disabilities, right ankle disability, and left hamstring disability, as well as the denial of service connection for a nerve disability of the legs.  However, in his December 2009 VA Form 9, he limited his appeal to the cervical spine and lumbar spine initial rating claims.  Therefore, the Board does not have jurisdiction over the other issues noted.  


FINDINGS OF FACT

1.  Prior to March 8, 2010 the Veteran's degenerative arthritis of the cervical spine was manifested by forward flexion to not less than 40 degrees, combined range of motion exceeding 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and with no incapacitating episodes.  

2.  Resolving all reasonable doubt in the Veteran's favor, from March 8, 2010, the Veteran's degenerative arthritis of the cervical spine was manifested by muscle spasm and guarding severe enough to result in an abnormal spinal contour, and has been manifested by forward flexion to not less than 20 degrees with consideration of pain and repetition, without ankylosis or incapacitating episodes.

3. Prior to March 8, 2010, the Veteran's compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine was manifested by forward flexion to not less than 82 degrees, combined range of motion exceeding 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and with no incapacitating episodes.  

4.  Resolving all reasonable doubt in the Veteran's favor, from March 8, 2010 through March 30, 2011, the Veteran's compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine was manifested by muscle spasm and guarding severe enough to result in an abnormal gait and abnormal spinal contour, forward flexion to not less than 90 degrees, combined range of motion exceeding 120 degrees, and no incapacitating episodes.

5.  From March 31, 2011, the Veteran's compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine was manifested by forward flexion to not less than 25 degrees with consideration of pain and repetition, without ankylosis or incapacitating episodes.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the cervical spine prior to March 8, 2010 and in excess of 20 percent from March 31, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a rating of 20 percent, but no greater, for degenerative arthritis of the cervical spine have been met from March 8, 2010 through March 30, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for a rating in excess of 10 percent for compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine prior to March 8, 2010 and in excess of 40 percent from March 31, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5235 (2013).

4.  The criteria for a rating of 20 percent, but no greater, for compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine, from March 8, 2010 through March 30, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5235 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the Veteran is appealing the initial rating assignments for his cervical and lumbar spine disabilities.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2012).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher rating at any stage of the appeal period and citing the applicable statutes and regulations.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of September 2007, March 2010, and March 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Clinical findings relevant to the rating criteria were reported.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546.  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert, 1 Vet. App. at 53.  

The Veteran's degenerative arthritis of the cervical spine has been assigned a 10 percent rating prior to March 31, 2011 and a 20 percent rating thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  His compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine has been assigned a 10 percent rating prior to March 31, 2011 and as 40 percent disabling thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  The Veteran contends that his functional impairment is greater than contemplated by the assigned ratings and that higher ratings are warranted throughout the appeal period.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Diagnostic Codes 5235 (vertebral fracture), 5242 (arthritis), and 5243 (intervertebral disc syndrome), are rated under the General Rating Formula (unless Dignostic Code 5243 is rated based on incapacitating episodes).  Under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is assigned a 10 percent rating.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 60 percent evaluation with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is assigned.  Note (1) under this diagnostic code provides that, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Relevant evidence for this time period includes the report of a pre-discharge VA examination in September 2007, a VA Gulf War examination in March 2010, and a March 2011 VA spine examination.  In addition, there are VA and private treatment records that show complaint and treatment of the Veteran's pain from his spine disability, but do not otherwise address the rating criteria.

At the September 2007 VA examination, the examiner found no ankylosis of the cervical and lumbar spine.  Neither the cervical nor thoracolumbar spine showed evidence of radiating pain, tenderness, or muscle spasm.  Range of motion of the cervical spine was flexion to 40 degrees, extension and bilateral flexion each to 40 degrees with pain at that point, and right and left rotation to 80 degrees.  The examiner stated that with repetition, the Veteran's cervical spine function was additionally limited by 12 degrees due to pain, but without fatigue, weakness, lack of endurance, or incoordination.  The thoracolumbar spine exhibited range of motion of flexion to 82 degrees at which point there is pain, extension and bilateral flexion each to 30 degrees, and right and left rotation to 24 degrees with pain at that point.  Pain with repetition further limited the Veteran's motion by 10 degrees without due fatigue, weakness, lack of endurance, or incoordination.  The Veteran displayed normal curvatures of the spine.  Sensory examination of the upper and lower extremities was within normal limits, and motor examination revealed no deficits.  The examiner stated that there were no signs of intervertebral disc syndrome and permanent nerve root involvement.

On VA examination on March 8, 2010, the Veteran complained of pain, stiffness and limited motion of the neck and back.  He had normal posture.  His gait was antalgic, and there was tenderness and guarding of the neck and back.  X-rays revealed a loss of normal cervical and lumbar lordosis, suggestive of muscle spasm.  Range of motion of the cervical spine was 45 degrees flexion, 45 degrees extension, and 80 degrees right and left rotation.  There was no pain noted with movement.  The thoracolumbar spine exhibited range of motion to 90 degrees flexion, extension to 27 degrees limited by pain, right and left lateral flexion and right and left rotation to 30 degrees.  Motor, sensory, and reflex examinations were normal.  There was no ankylosis of the spine.

At the March 31, 2011 VA examination, the Veteran had complaints of pain in his neck and back all the time that was worse with physical activity and with sitting still and stiffness that occurred with sitting still and with increased activity.  The examiner noted tenderness in the cervical spine, but no muscle spasm.  Range of motion upon repetition was further decreased due to pain with flexion to 20 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, right rotation to 10 degrees, and left rotation to 15 degrees.  The lumbosacral spine examination revealed no kyphoscoliosis.  There was tenderness and mild spasm.  Gait was normal.  X-rays showed minimal reversal of lordosis of the cervical spine and normal lumbar lordosis.  Range of motion of the lumbar spine was limited by pain and after repetition was flexion to 25 degrees, extension to 8 degrees, right lateral flexion to 10 degrees, left lateral flexion to 6 degrees, right rotation to 20 degrees, and left lateral flexion to 15 degrees.  Motor and sensory neurological testing was normal with reflexes decreased (1+) in the upper extremities.  There was no intervertebral disc syndrome or incapacitating episodes documented.  The Veteran had lost one week from work in the past year due to medical appointments and inability to function at work due to pain.  

In light of the above, the Board determines that ratings in excess of the 10 percent assigned prior to March 8, 2010 for the cervical and lumbar spine disabilities, and in excess of 20 percent for the cervical spine disability, and 40 percent for the lumbar spine assigned from March 31, 2011 are not warranted.  However, the Board determines that it is at least as likely as not that the Veteran's manifestations of both his cervical spine and lumbar spine disabilities as of the March 8, 2010 VA examination through March 30, 2011 meet the criteria for a 20 percent rating.  

Prior to March 8, 2010, even with consideration of pain and repetition, forward flexion of the cervical spine exceeded 30 degrees, and there was no ankylosis.  Combined range of motion of the cervical spine exceeded 170 degrees.  Forward flexion of the lumbar spine was greater than 60 degrees and the combined range of motion was greater than 120 degrees.  Absent evidence of forward flexion of the cervical spine limited to 30 degrees or less or combined range of motion of the cervical spine limited to 170 degrees or less, and forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a rating in excess of the 10 percent assigned, each, for the cervical and lumbar spine disabilities, is not supported by the evidence prior to March 8, 2010.  Further, there was no demonstration of incapacitating episodes prior to March 8, 2010.

However, at the March 8, 2010 VA examination, the Veteran exhibited an antalgic gait.  While the Board notes that the peripheral nerve examination report from the same day states that the Veteran's gait was normal, the Board affords the Veteran the benefit of the doubt and concludes that his gait was antalgic.  In addition, the examiner appreciated tenderness and guarding during the physical examination of both the cervical and lumbar spines, and X-rays revealed a loss of normal lordosis of both the cervical and lumbar spines, which was stated to be suggestive of muscle spasm.  In light of these findings, the Board determines that the evidence that the Veteran exhibited muscle spasm or guarding of both the cervical and lumbar spines severe enough to result in an abnormal gait, and abnormal spinal contour as to both segments of the spine, at the March 8, 2010 VA examination, is in equipoise.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert, 1 Vet. App. at 53.  Thus, the Board assigns a 20 percent rating for the Veteran's cervical spine disability and a 20 percent rating for the Veteran's lumbar spine disability, effective March 8, 2010.  As there is no evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine limited to 30 degrees or less, ratings in excess of 20 percent are not warranted for the period from March 8, 2010 through March 30, 2011.  

As noted above, the Board additionally finds that ratings in excess of 20 percent for the cervical spine disability and in excess of 40 percent for the lumbar spine disability are not appropriate for the period from March 31, 2011 forward.  The Veteran did not exhibit forward flexion of the cervical spine to 15 degrees or less or ankylosis of the cervical spine during this period to warrant a rating in excess of 20 percent.  For a rating in excess of 40 percent for the lumbar spine, there must be unfavorable ankylosis, which is also not present.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As discussed above, while the pertinent medical evidence reveals degenerative disc disease at least of the thoracolumbar spine, it does not establish that the Veteran has incapacitating episodes.  Moreover, at the March 2010 VA examination, the Veteran reported only one week lost from work in the previous 12 months.  Therefore, higher ratings under the General Formula for Rating IVDS based on incapacitating episodes are not applicable at any time during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Finally, the Veteran's neurological examinations of the bilateral upper and lower extremities have been normal.  Therefore, separate ratings for neurological manifestations of the Veteran's cervical and thoracolumbar spine disabilities are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Formula for Rating Disease and Injuries of the Spine, Note 1 (2013).

The Veteran asserts that his lumbar spine symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings.  Under certain circumstances, lay statements may serve to support a claim by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The appropriate rating to be assigned is determined by application of the clinical findings to the appropriate rating criteria.  This requires medical expertise and technical knowledge that the Veteran has not been shown to possess.  The clinical findings in this case do not support the Veteran's claims of increased disability beyond that.  Accordingly, ratings in excess of 10 percent prior to March 8, 2010 for both the cervical and lumbar spine disabilities, in excess of 20 percent thereafter for the cervical spine, in excess of 20 percent for the lumbar spine from March 8, 2010 through March 30, 2011, and in excess of 40 percent thereafter for the lumbar spine, are denied.

Extra-schedular rating and TDIU

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's cervical and lumbar spine disabilities manifest in pain, loss of range of motion, and difficulty with physical activity and sitting for long periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The General Formula for Rating Diseases and Injuries of the Spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in range of motion, physical activity, and sitting for long periods.  In short, there is nothing exceptional or unusual about the Veteran's cervical and lumbar spine disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his cervical and lumbar spine disabilities have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's cervical and lumbar spine disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and the record reflects that he is employed.  While the Veteran does on occasion miss work due to medical appointments and pain from his service-connected spine disabilities, the record does not suggest that his work has ceased to be substantially gainful as a result.  Therefore, further contemplation of a TDIU rating in this case is not necessary.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent prior to March 8, 2010 and in excess of 20 percent from March 31, 2011 forward for degenerative arthritis of the cervical spine is denied.

Entitlement to an initial rating of 20 percent, but no greater, from March 8, 2010 through March 30, 2011 for degenerative arthritis of the cervical spine is granted.

Entitlement to an initial rating in excess of 10 percent prior to March 8, 2010 and in excess of 40 percent from March 31, 2011 forward for compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine is denied.

Entitlement to an initial rating of 20 percent, but no greater, from March 8, 2010 through March 30, 2011 for compression fracture L1 and L2 and degenerative disc disease of the thoracolumbar spine is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


